UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 27, 2010 ACACIA RESEARCH CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-26068 95-4405754 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 500 Newport Center Drive Newport Beach, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949) 480-8300 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 27, 2010, Site Update Solutions LLC, a subsidiary of Acacia Research Corporation, entered into an agreement with Wyndham Worldwide Corporation resolving patent litigation, Case No. 2:10-cv-151, that was pending in the United States District Court for the Eastern District of Texas. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACACIA RESEARCH CORPORATION Date: December 29, 2010 By: /s/Paul R. Ryan Name: Paul R. Ryan Title: Chairman and ChiefExecutive Officer
